t c summary opinion united_states tax_court pedro pelayo-zabalza petitioner v commissioner of internal revenue respondent docket no 12940-01s filed date pedro pelayo-zabalza pro_se christian a speck for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure after a concession by respondent ’ the issues for decision by the court are as follows whether petitioner is entitled to head_of_household filing_status we hold that he is not whether petitioner is entitled to an earned_income_credit we hold that he is not an adjustment to the amount of petitioner's standard_deduction is a purely mechanical matter the resolution of which is dependent on our disposition of the disputed issue regarding petitioner’s filing_status background this case was deemed to be submitted fully stipulated and the facts stipulated are so found petitioner resided in sacramento california at the time that his petition was filed with the court throughout the taxable_year petitioner was married to rita pelayo and lived with her together with the couple’s two daughters in sacramento california during petitioner was employed as a laborer and received wages in the amount of dollar_figure rita pelayo was also respondent concedes that petitioner is entitled to deductions for dependency_exemptions for his two minor daughters alejandra anae and araceli employed in and received wages in the amount of dollar_figure petitioner timely filed a form 1040a u s individual_income_tax_return for the taxable_year on his return petitioner designated his filing_status as head_of_household and claimed the standard_deduction in the amount corresponding to that filing_status petitioner also claimed deductions for dependency_exemptions for his two minor daughters alejandra anae and araceli and the maximum earned_income_credit petitioner did not claim a child_tax_credit petitioner reported on his income_tax return for the wages that he received and he attached to his return a form_w-2 wage and tax statement from each of his two employers petitioner did not report on his return the wages that his spouse received nor did he attach to his return the form_w-2 from her employer petitioner’s income_tax return for was prepared by juan be hernandez of zeta enterprise in sacramento california petitioner sought the assistance of a return preparer because he was unable to prepare a return himself petitioner is a native speaker of spanish and his ability to speak and understand english is extremely limited petitioner reported zero tax on line of his form 1040a and was therefore ineligible for a child_tax_credit see sec_24 q4e- the record does not disclose whether rita pelayo filed an income_tax return for the taxable_year in the notice_of_deficiency respondent determined that petitioner’s filing_status was married_filing_separately rather than head_of_household respondent also determined that petitioner was not entitled to either deductions for dependency_exemptions or an earned_income_credit respondent also adjusted the amount of petitioner’s standard_deduction to correspond with the determined filing_status finally respondent did not make any allowance for a child_tax_credit discussion a filing_status in order to qualify for head_of_household filing_status an individual must satisfy several requirements one of those requirements relates to the individual’s marital status thus as relevant herein sec_2 provides that an individual shall be considered a head of a household if and only if such individual is not married at the close of his taxable_year rita pelayo did not sign petitioner’s form 1040a nor is there any indication on such form that it is intended as a joint_return see sec_6013 we decide the issues in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 18s applicable in this case see 116_tc_438 - - the parties stipulated that petitioner was married to rita pelayo and lived with her throughout the taxable_year under such circumstances petitioner does not qualify for head_of_household filing_status cf sec_2 b regarding certain married individuals living apart who are treated as not married in view of the foregoing we sustain respondent’s determination on this issue b brarned income credit in the case of an eligible_individual sec_32 allows an earned_income_credit against the individual's income_tax_liability however in the case of an individual who is married as of the close of his taxable_year the credit is only available if the individual files a joint_return with the individual’s spouse sec_32 see sec_7703 the parties stipulated that petitioner was married to rita pelayo and lived with her throughout the taxable_year cf sec_7703 under such circumstances petitioner would only gualify for the earned_income_credit if he filed a joint_return because of the modest amount of petitioner’s income respondent’s adjustments related to filing_status and the amount of the standard_deduction may have no tax effect if these adjustments do have a tax effect then as part of the rule computation the parties shall consider the applicability of the child_tax_credit under sec_24 -- - sec_32 unfortunately for petitioner he did not do so ’ in view of the foregoing we sustain respondent’s determination on this issue c conclusion we are satisfied that petitioner is a conscientious taxpayer who tried to fulfill his federal_income_tax obligations by securing the assistance of a professional tax_return_preparer unfortunately for petitioner his preparer gave him erroneous advice although this fact might have insulated petitioner from liability for a penalty if respondent had determined one a taxpayer’s good-faith reliance on a professional tax preparer does not insulate the taxpayer from liability for the underlying tax itself reviewed and adopted as the report of the small_tax_case division ’ there is nothing in the record to suggest that as of the date that respondent sent the notice_of_deficiency petitioner and rita palayo had attempted to file a joint_return for the taxable_year inasmuch as petitioner filed a petition in respect of such notice he is precluded from filing a joint_return for that year see sec_6013 cf 86_tc_433 n affd on this issue 851_f2d_1492 d c cir - j- to give effect to respondent’s concession and our disposition of the disputed issues decision will be entered under rule dollar_figurewe expect the parties to reflect clearly in their rule computation the amount of whatever deficiency deficiency to be paid or overpayment that may exist in this case in this regard we note that respondent’s trial memorandum states that petitioner’s earned_income_credit request and request for refund of his federal tax withholding were frozen prior to the issuance of the deficiency_notice thus although a technical deficiency may exist see sec_6211 b no part of that deficiency may remain to be paid and petitioner may be entitled to a refund of all or part of the tax withheld from his wages
